DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11 of the Remarks, filed July 20, 2022, with respect to the rejection(s) of claims 1-15 and 17-29 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Lin et al. (US 2022/0052816).

Claims 1-30 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-12, 14, 15, 17-19, 23-26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0308956) in view of Lin et al. (US 2022/0052816).
Regarding claims 1-3, Zhang discloses or suggests a method for wireless communications by a user equipment (UE), the method comprising:
receiving a joint update to at least one serving cell to serve the UE and a timing advance (TA) (see at least paragraphs 44-57 and 76-77, receiving a command message including a target serving cell list and timing advance group information of the target serving cell); and
applying the updated TA while communicating in the at least one serving cell (see at least paragraphs 47-57, initiating a random access procedure according to the timing advance group of the target serving cell).
Zhang discloses sending an RRC connection reconfiguration message or any message suitable for sending the timing advance group information of the target serving cell of the UE (see at least paragraphs 52 and 72) but Zhang does not explicitly disclose receiving via physical (PHY) layer or medium access control (MAC) layer signaling, where the signaling comprises downlink control information (DCI) or a medium access control (MAC) control element (CE).
Lin, from the same or similar fields of endeavor, discloses receiving an RRC connection reconfiguration message or, alternatively, MAC CE or DCI (see at least paragraph 100).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the command message of Zhang with the DCI signaling or MAC CE signaling as taught by Lin because one of ordinary skill in the art would have been able to carry out such a substitution and the results would have been reasonably predictable.
Zhang further discloses:
regarding claim 4, the signaling identifies the at least one serving cell via at least one of a physical cell ID (PCI) or a serving cell ID (see at least paragraphs 44-57, a target serving cell list includes a serving cell ID); and
regarding claim 8, the signaling comprises one or more TA values for one or more TAG groups of the at least one serving cell (see at least paragraphs 44-57, timing advance group information of the target serving cell).

Regarding claims 9-11, Zhang discloses or suggests a method for wireless communications by a user equipment (UE), the method comprising:
receiving an update to a timing advance (TA) group (TAG) ID for one or more serving cells of the UE (see at least paragraphs 44-57 and 76-77, receiving a command message including a target serving cell list and timing advance group information of the target serving cell); and
applying the update while communicating in the one or more serving cells (see at least paragraphs 47-57, initiating a random access procedure according to the timing advance group of the target serving cell).
Zhang discloses sending an RRC connection reconfiguration message or any message suitable for sending the timing advance group information of the target serving cell of the UE (see at least paragraphs 52 and 72) but Zhang does not explicitly disclose receiving via physical (PHY) layer or medium access control (MAC) layer signaling, where the signaling comprises downlink control information (DCI) or a medium access control (MAC) control element (CE).
Lin, from the same or similar fields of endeavor, discloses receiving an RRC connection reconfiguration message or, alternatively, MAC CE or DCI (see at least paragraph 100).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the command message of Zhang with the DCI signaling or MAC CE signaling as taught by Lin because one of ordinary skill in the art would have been able to carry out such a substitution and the results would have been reasonably predictable.
Zhang further discloses:
regarding claim 12, the signaling identifies the one or more serving cells via at least one of a physical cell ID (PCI) or a serving cell ID (see at least paragraphs 44-57, a target serving cell list includes a serving cell ID); and
regarding claim 14, the signaling indicates multiple TAG IDs with multiple serving cells or PCIs per TAG-ID (see at least paragraphs 44-57 and 76-77, receiving a command message including a target serving cell list and timing advance group information of the target serving cell).
Regarding claim 15, Zhang further discloses that a serving cell is configured with one or multiple PCIs; and the UE also receives updates to one or more PCIs that serve the UE (see at least paragraphs 44-57 and 76-77, receiving a command message including a target serving cell list including a serving cell ID and timing advance group information of the target serving cell).
Zhang discloses sending an RRC connection reconfiguration message or any message suitable for sending the timing advance group information of the target serving cell of the UE (see at least paragraphs 52 and 72) but Zhang does not explicitly disclose receiving via physical (PHY) layer or medium access control (MAC) layer signaling.
Lin, from the same or similar fields of endeavor, discloses receiving an RRC connection reconfiguration message or, alternatively, MAC CE or DCI (see at least paragraph 100).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the command message of Zhang with the DCI signaling or MAC CE signaling as taught by Lin because one of ordinary skill in the art would have been able to carry out such a substitution and the results would have been reasonably predictable.

Regarding claims 17 and 18, Zhang discloses or suggests a method for wireless communications by a network entity, the method comprising:
determining at least one timing advance (TA) for a user equipment (UE) in at least on serving cell (see at least paragraphs 44-57, determining timing advance group information of the target serving cell); and
sending to the UE a joint update to the at least one serving cell to serve the UE and the TA (see at least paragraphs 44-57, receiving a command message including a target serving cell list and timing advance group information of the target serving cell).
Zhang discloses sending an RRC connection reconfiguration message or any message suitable for sending the timing advance group information of the target serving cell of the UE (see at least paragraphs 52 and 72) but Zhang does not explicitly disclose receiving via physical (PHY) layer or medium access control (MAC) layer signaling, where the signaling comprises downlink control information (DCI) or a medium access control (MAC) control element (CE).
Lin, from the same or similar fields of endeavor, discloses receiving an RRC connection reconfiguration message or, alternatively, MAC CE or DCI (see at least paragraph 100).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the command message of Zhang with the DCI signaling or MAC CE signaling as taught by Lin because one of ordinary skill in the art would have been able to carry out such a substitution and the results would have been reasonably predictable.
Zhang further discloses:
regarding claim 19, the signaling identifies the at least one serving cell via at least one of a physical cell ID (PCI) or a serving cell ID (see at least paragraphs 44-57, a target serving cell list includes a serving cell ID); and
regarding claim 23, the signaling comprises one or more TA values for one or more TAG groups of the at least one serving cell (see at least paragraphs 44-57, timing advance group information of the target serving cell).

Regarding claims 24 and 25, Zhang discloses or suggests a method for wireless communications by a network entity, the method comprising:
determining an update to a timing advance (TA) group (TAG) ID for one or more serving cells of a user equipment (UE) (see at least paragraphs 44-57, determining timing advance group information of the target serving cell); and
sending the update to the UE (see at least paragraphs 44-57, receiving a command message including a target serving cell list and timing advance group information of the target serving cell).
Zhang discloses sending an RRC connection reconfiguration message or any message suitable for sending the timing advance group information of the target serving cell of the UE (see at least paragraphs 52 and 72) but Zhang does not explicitly disclose receiving via physical (PHY) layer or medium access control (MAC) layer signaling, where the signaling comprises downlink control information (DCI) or a medium access control (MAC) control element (CE).
Lin, from the same or similar fields of endeavor, discloses receiving an RRC connection reconfiguration message or, alternatively, MAC CE or DCI (see at least paragraph 100).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the command message of Zhang with the DCI signaling or MAC CE signaling as taught by Lin because one of ordinary skill in the art would have been able to carry out such a substitution and the results would have been reasonably predictable.
Zhang further discloses:
regarding claim 26, the signaling identifies the one or more serving cells via at least one of a physical cell ID (PCI) or a serving cell ID (see at least paragraphs 44-57, a target serving cell list includes a serving cell ID);
regarding claim 28, the signaling indicates multiple TAG IDs with multiple serving cells or PCIs per TAG-ID see at least paragraphs 44-57 and 76-77, receiving a command message including a target serving cell list and timing advance group information of the target serving cell).
Regarding claim 29, Zhang further discloses that a serving cell is configured with one or multiple PCIs; and the network entity also sends updates to one or more PCIs that serve the UE (see at least paragraphs 44-57 and 76-77, receiving a command message including a target serving cell list including a serving cell ID and timing advance group information of the target serving cell).
Zhang discloses sending an RRC connection reconfiguration message or any message suitable for sending the timing advance group information of the target serving cell of the UE (see at least paragraphs 52 and 72) but Zhang does not explicitly disclose receiving via physical (PHY) layer or medium access control (MAC) layer signaling.
Lin, from the same or similar fields of endeavor, discloses receiving an RRC connection reconfiguration message or, alternatively, MAC CE or DCI (see at least paragraph 100).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the command message of Zhang with the DCI signaling or MAC CE signaling as taught by Lin because one of ordinary skill in the art would have been able to carry out such a substitution and the results would have been reasonably predictable.

Claims 5-7, 13, 20-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0308956) in view of Lin et al. (US 2022/0052816), and further in view of Kim et al. (US 2021/0029736).
Regarding claims 5, 13, 20, and 27, Zhang, as modified by Lin, discloses all of the subject matter of the claimed invention except each PCI configured for each serving cell being assigned a timing advance group (TAG) ID; and the updated TA is applied to all PCIs with the same TAG ID.
Kim, from the same or similar fields of endeavor, discloses or suggests each PCI configured for each serving cell being assigned a timing advance group (TAG) ID; and the updated TA is applied to all PCIs with the same TAG ID (see at least paragraphs 69-77, each cell belongs to one TAG, where nodes belonging to the same TAG are assumed to have the same TA value and, thus, the TA is applied to all PCIs with the same TAG ID).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Kim in to the invention of Zhang, as modified by Lin, in order to more efficiently configure timing advance of a node.
Regarding claims 6, 7, 21, 22, Zhang, as modified by Lin, discloses all of the subject matter of the claimed invention except the signaling carries PDCCH order information for scheduling the UE to perform a random access channel (RACH) procedure on one or more selected cells and update the TA, where, if multiple cells are selected, the signaling indicates one or more of the multiple cells for the UE to perform a RACH procedure.
Kim, from the same or similar fields of endeavor, discloses or suggests that the signaling carries PDCCH order information for scheduling the UE to perform a random access channel (RACH) procedure on one or more selected cells and update the TA, where, if multiple cells are selected, the signaling indicates one or more of the multiple cells for the UE to perform a RACH procedure (see at least paragraphs 67-78, commanding the UE to transmit the RACH to a corresponding node through a PDCCH order and inform the UE of the TA value).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Kim in to the invention of Zhang, as modified by Lin, in order to more efficiently configure timing advance of a node.

Allowable Subject Matter
Claims 16 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        08/29/2022